Citation Nr: 1612489	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  06-11 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected fracture, base of metacarpal, right little finger (hereinafter right little finger disability).

2.  Entitlement to a disability rating in excess of 40 percent for service-connected ulcer disease with vagotomy and pyloroplasty and complaints of dumping syndrome (hereinafter ulcer disease).

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for pernicious anemia as a result of treatment at a Department of Veterans Affairs medical facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to June 1973.

These matters come before the Board of Veterans' Appeals (Board) from April 2005 and March 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In April 2005, the RO continued a noncompensable rating for the service-connected right little finger disability and a 20 percent rating for service-connected ulcer disease.  In a November 2005 statement of the case, the RO increased the rating for ulcer disease to 40 percent.  In March 2007, the RO denied compensation under 38 U.S.C.A. § 1151 for pernicious anemia.

In December 2008, the Veteran and his wife testified at a video conference hearing before the undersigned Veterans Law Judge regarding the issues addressed in the April 2005 rating decision.  A transcript of that hearing has been associated with the electronic claims file.  In September 2009, the Board remanded the 1151 claim to schedule the Veteran for a hearing before a member of the Board.  In May 2013, the Veteran withdrew his request.

In September 2009, the Board remanded the claims addressed in the April 2005 rating decision in order to associate Social Security Administration (SSA) records and VA treatment records dated more recent than June 2008 with the claims file.  The electronic claims file currently contains the Veteran's SSA records and VA treatment records through April 2014.

The issues of entitlement to an increased rating for ulcer disease and entitlement to compensation under 38 U.S.C.A. § 1151 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right little finger disability is primarily manifested by pain; the Veteran is already in receipt of the maximum schedular rating available for limitation of motion and ankylosis of the right little finger, the finger has not been amputated, and the symptoms are not productive of loss of use of the hand.


CONCLUSION OF LAW

A compensable disability rating for a service-connected right little finger disability is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5156, 5227, 5230 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, in a January 2005 pre-adjudication letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for an increased rating.  In a November 2005 statement of the case and subsequent supplemental statements of the case, the RO outlined the criteria considered for rating disabilities of the fingers.

The record also reflects that VA has made reasonable efforts to obtain all relevant records, to include the Veteran's VA treatment records.

VA's duty to assist also includes affording a veteran a VA examination when warranted.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Veteran underwent examinations of his fingers in November 2004, April 2008 and January 2011.  The examination reports are adequate as they were based on a physical examination and the examiners considered the Veteran's subjective complaints.  The examination reports provide the medical information needed to address the relevant rating criteria.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Increased Ratings Generally

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  While the Board must consider the veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including section 4.2, the regulations do not give past medical reports precedence over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, disabilities involving the right little finger can be evaluated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5230, limitation of motion of the ring or little finger, which provides for a 0 percent rating for any limitation of motion; DC 5227, ankylosis of the ring or little finger, which provides for a 0 percent rating for favorable or unfavorable ankylosis; or DC 5156, which deals with amputations of the little finger. Amputation of the little finger without metacarpal resection, at the proximal interphalangeal joint or proximal thereto is 10 percent disabling, and with metacarpal resection is 20 percent disabling. These ratings are the same whether the finger is on the dominant or the non-dominant hand.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  See 38 C.F.R. § 4.45.  Determination of whether the application of sections 4.40 and 4.45 entitles the Veteran to an increased rating requires factual findings as to the extent to which the Veteran's pain and weakness cause additional disability beyond that reflected in the measured limitation of motion.  DeLuca 8 Vet. App. 202.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

III. Entitlement to an Increased Rating

The Veteran has been service connected for a right little finger disability since June 1973.  In October 2004, the Veteran requested a revaluation of his service-connected conditions.  He underwent an examination in November 2004.  As to his right little finger, he complained of bone pain with exertion that flared up once a week, lasting a day or so interfering with gripping and lifting a little bit.  The Veteran was not seeking treatment.  Physical examination indicated that the Veteran was able to tie shoelaces, fasten buttons, and pick up paper and tear it without difficulty with both hands.  All the fingers of both hands could close to approximate the proximal transverse crease of the palm.  Grip strength was normal in both hands.  DIP flexion of the fingers was 0 to 90 degrees, PIP flexion was 0 to 100 degrees and MP flexion was 0 to 90 degrees with no ankylosis.

In April 2008, the Veteran underwent another VA examination.  The Veteran reported constant pain in the finger.  It was noted the pain was made worse with use and making a fist.  He also complained of weakness after use and occasional stiffness.  He denied a history of flare-ups.  He denied dislocation or subluxation.  Dexterity was normal and there was no atrophy or ankylosis noted.

In December 2008, the Veteran testified at a video conference hearing before the Board.  The Veteran indicated his little finger ached all the time where it was broken and it had not gotten any better.  He indicated he had problems gripping tools and his knuckles locked.  He also reported constant pain and that the finger stayed ice cold and had from the time it was first injured.  

In January 2011, the Veteran underwent additional VA examinations.  Pain in the right little finger at rest was noted.  There no joint ankylosis.  In addition, there was no edema or redness and the Veteran could oppose the fingers to the thumb.  In addition, the Veteran could make a fist.  An x-ray was negative.  There was no evidence of a fracture or dislocation.  The osseous structures were in gross anatomic alignment and there was no soft tissue abnormality.  

More recent VA treatment records do not show treatment for or a worsening of the Veteran's right little finger disability.

Upon review of the record, the Board finds that the preponderance of the evidence shows that a compensable disability rating is not warranted.  Specifically, under the applicable diagnostic criteria as noted above, any limitation of motion of the little finger of either hand is noncompensable. Id.  Moreover, although 38 C.F.R. § 4.59  and Burton v. Shinseki, 25 Vet. App. 1 (2011) provide that actually painful, unstable, or mal-aligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint, there is no compensable rating for limitation of motion of the little finger. 
Review of the schedular criteria also does not indicate another Diagnostic Code more analogous to the service-connected disability, and no medical examiner has suggested a level of impairment akin to amputation of the right little finger. See 38 C.F.R. § 4.71a, DC 5156.  The Board has also considered whether the Veteran's service-connected little finger impacts the functional capabilities of his other fingers.  The evidence does not reflect any impairment of function of the Veteran's other fingers on his right hand that is attributable to his service-connected disability. 

Based on the foregoing, entitlement to a compensable rating for a right little finger disability is denied.
                                                                                                                                                                                                                               
VI.  Extraschedular Considerations

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and whether the record shows that the Veteran's right little finger disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization). 
Considering the first step in the analysis, in this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue. Although a feeling of cold in the finger is arguably not compensated for under the schedular criteria, there is no indication that the Veteran has been hospitalized for his disability or that the disability would impact his employability if he were not retired.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disability on appeal, and referral for consideration of an extraschedular evaluation is not warranted.  The Veteran has also not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Finally, a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  There is no indication that the Veteran's right little finger disability affects his employability.  As such, the Board finds that the issue of entitlement to a TDIU has not been raised by the record.

ORDER

Entitlement to a compensable rating for fracture, base of metacarpal, right little finger is denied.


REMAND

Reason for Remand: To schedule the Veteran for a VA examination.

The Board finds that the claim for an increased rating for service-connected ulcer disease and the 38 U.S.C.A. § 1151 claim are arguably inextricably intertwined and the Veteran should be afforded a VA examination to assess the current nature and severity of his ulcer disease and to obtain an opinion as to whether he has, or ever had, pernicious anemia and whether such anemia is a symptom of a service-connected disability or a separate, additional disability he acquired as result of care provided at a VA medical facility.

The Veteran has been service connected for ulcer disease since June 1973.  In October 2004, the Veteran requested a reevaluation of his service-connected conditions.  He underwent an examination in November 2004.  As to the ulcer disorder, the Veteran indicated a belief that he had dumping syndrome, so his bodily health was affected by B-12 deficiency, folate deficiency, weakness, fatigue, chronic pain, and lack of intrinsic factor, also called pernicious anemia.  It was noted he had lost 10 pounds in a six-month period.   The Veteran reported nausea and vomiting three or four times a week, usually brought on by eating and migraine headaches.  He reported stomach pain when he ate on a frequent basis.  The examiner noted functional impairment caused by muscle wasting in the hands, feet and lower legs.  It was indicated the Veteran lost work twice a month for the condition.  A physical examination revealed a tremor in the right hand and some muscle atrophy in the left hand.  

In April 2005, the RO continued a 20 percent rating for ulcer disease.  In the November 2005 statement of the case, the RO increased the rating to 40 percent finding that the preponderance of the medical evidence indicated weight loss, vitamin and nutritional deficiency as well as frequent symptoms of heartburn, dysphagia and diarrhea that more closely approximated a 40 percent disability rating.

In April 2008, the Veteran underwent another VA examination.  He complained of nausea and chronic fatigue.  He stated he woke up with nausea every day.  He complained of occasional vomiting, sometimes three times per week.  He indicated having three to four bowel movements every day.   He denied any history of hematemesis or melena.  He complained of epigastric pain that was sharp and stabbing.  It was noted he was diagnosed with anemia in 2004 due to B-12 deficiency and had been taking vitamin B-12 shots every month with good results.  

In December 2008, the Veteran testified at a video conference hearing before the Board.  The Veteran indicated his bowels were very loose and that he had to go to the bathroom 20 minutes after eating.  He indicated having trouble controlling his bowels which he felt was associated with dumping syndrome.  He indicated he occasionally had accidents. He reported ongoing abdominal pain, nausea and vomiting.  He indicated that over the course of a nine hour period, he would have to go to the bathroom three or four times.  His wife testified that he had to change his pants two or three times a day.  She indicated they could not go out often because he had to have a bathroom handy.  She reported that he got nauseated very easily and watched what he ate.

At a January 2011 VA examination, the Veteran noted episodic diarrhea that occurred on a weekly basis.  It was noted the Veteran had more than 12 attacks a week lasting a day or less.  The examiner reported there were no signs of significant weight loss or malnutrition or signs of anemia.  

In June 2013, the Veteran had another examination.  It was noted the Veteran had periodic abdominal pain, weight loss, recurrent nausea, and  transient vomiting.  Anemia, hematemesis and melena were not indicated.  It was noted the Veteran had gone to the hospital for a week within the past year for abdominal pain which was considered an incapacitating episode due to his ulcer disease.  It was noted the Veteran had mild; infrequent episodes of epigastric distress with characteristic mild circulatory symptoms or continuous mild manifestations of postgastrectromy syndrome.  It was noted the Veteran had not worked in many years, but if he did, he would need to be near a bathroom and rest frequently.

More recent treatment records indicate continuing treatment.  

As to the claim for 38 U.S.C.A. § 1151 benefits, such claim is associated with symptoms that appear related to Veteran's service-connected ulcer disease, specifically deficiencies in B-12 and folic acid.

In April 2006, the Veteran filed a statement indicating that he was suffering with pernicious anemia due to malabsorption or lack of intrinsic factor caused by the gastrectomy performed in 1972 while on active duty.  In November 2006, the Veteran's representative indicated that the Veteran wished to file a claim under 38 U.S.C.A. § 1151.  

In statements dated in December 2006, the Veteran indicated that in 1999, he went to the VA hospital in Oklahoma City and was told he was suffering from long term B-12 and folic acid deficiencies.  He claimed this was ignored by VA.  He indicated he did not see the letter regarding long term B-12 and folic acid deficiencies until October 2005.  He reported that he finally found a neurologist and was prescribed B-12 and folic acid replacement therapy.  He was informed he had anemia and told his complaints and symptoms were dumping syndrome.  He indicated that his complaints were the same as he stated in 1974 and 1979, yet no one informed him about dumping syndrome.  He indicated that none of his primary care physicians since 1999 said anything about his deficiencies and he continued to get weaker and weaker until he began B-12 shots.  He claimed failure to diagnose and treat pernicious anemia and that between 1999 and 2004, VA staff neglected to inform him of low B-12 and folic acid levels.  He indicated having "suffered unnecessarily because no one took the time to examine blood tests they ordered."  He stated:

I was allowed to go over four years with these deficiencies while my problems worsened and I got sicker.  Now due to long term nutritional deficiencies I have sensory motor poly-neuropathy, depression, and anxiety, and have suffered muscle loss in my feet and hands and I will have to take B-12 injections for life as well as daily folic acid.  I have leaky bowels and still suffer from dumping syndrome.

The Veteran believes that on account of failure to diagnose, he was left unable to receive either vocational rehabilitation or to seek suitable employment due to sensory motor poly-neuropathy and pernicious anemia which, he alleges, was a direct result of negligence concerning the B-12 and folic acid deficiencies that should have been addressed in 1999.

A May 1999 treatment record indicated that the Veteran was seeking a second opinion as to whether he had a diagnosis of Charcot Marie Tooth Disease.  It was noted at that time that a full work-up would be done, to include checking his B-12 and folate levels.  Blood work dated May 20, 1999 indicated a B-12 level of 324.  The report indicated that a level below 145 was considered deficient, indeterminate range was 145-180 and normal range was 180 - 980.  The Veteran's folate level on May 20, 1999 was recorded to be 7.41.   The report indicated that a level lower than 2.5 is considered deficient and a normal range is between 2.5 and 14.0.   Further blood work was performed on May 2, 2000.  Such testing indicated a B-12 level of 281.1 and the folate level was also normal at 8.4.  Given the ranges set forth on the face of those treatment reports, all the blood results in 1999 and 2000 appear to be normal.

In June 2004, blood was drawn again.  The Veteran's folate level was 6.1 and his B-12 reading was 240.  Based on the ranges set forth in the reports, these results, although lower, were also normal.
  
However, in November 2004, the Veteran sought follow-up for generalized weakness, polyarthalgia and numbness in his bilateral feet.  It was noted that there were no changes throughout 6 visits since 1998.  The treatment provider mentioned the work up from 1999 and indicated all tests were negative.  He indicated the only abnormal test showed low B-12 and folate.  It was ordered that the Veteran be started on B-12 replacement in addition to folate.

In February 2007, the Veteran's folate level was 7.2 and his B-12 level was 650.  Both were within the normal range as shown on the lab report.

For purposes of VA compensation under 38 U.S.C.A. § 1151, the Veteran must establish that he sustained additional disability caused by hospital care, medical or surgical treatment, or examination furnished by VA, and that the proximate cause of the disability is attributable to: (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) that the proximate cause of the disability was an event not reasonably foreseeable.  In determining whether disability resulted from disease or injury or aggravation of an existing disease or injury suffered as a result of VA care, the evidence must show actual causation rather than coincidental occurrence. 38 C.F.R. § 3.361(c)(1).

In March 2007, the RO denied the Veteran's 1151 claim because VA treatment records from Oklahoma City conducted in May 1999 revealed normal B-12 and folate levels.  The next testing in May 2000 again revealed normal B-12 and folate levels.  The RO concluded that treatment records currently showed the Veteran was receiving B-12 injections, but did not reflect the requirement was the result of any VA treatment, or failure to properly diagnose and treat.  The RO determined that the evidence failed to show that anemia was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing hospital care, medical or surgical treatment.

The Veteran appealed and explained he was very anemic when taken to the hospital in 1972 with a ruptured ulcer.  He indicated a belief that anemia was resolved during surgery when he was given eight units of whole blood.  He argued that the liver could store B-12 for years before a deficiency would be apparent.  He wondered why the VA treatment provider would have told him in 2004 that a deficiency had been missed as "far back as 1999."

In order to fully satisfy the duty to assist, the Board finds it appropriate to remand the claim for a medical opinion as to the Veteran's 38 U.S.C.A. § 1151 claim.  The examiner will be asked to assess based on the medical evidence of record and the Veteran's lay statements whether any additional disability, to include pernicious anemia, was incurred due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.  

Because anemia and deficiencies of B-12 and folate appear to have some relationship to the Veteran's ulcer disease, the Board finds that a claim for an increased rating as to that disability is an inextricably intertwined issue and, as such, should be remanded along with the 1151 claim for a current examination.

Accordingly, the case is REMANDED for the following action:

1. Associate any outstanding VA treatment records from April 2014 to the present with the claims file.

2.  After records are associated with the claims file, schedule the Veteran for a VA examination with an appropriate medical practitioner in order to assess the current nature and severity of his service-connected ulcer disorder and to provide a medical opinion regarding whether the Veteran currently suffers from an "additional disability", caused by a failure to identify B -12 and folic acid deficiencies prior to 2004.

If the RO determines that two examinations are necessary, separate examinations should be scheduled.

Initially, the examiner should assess the current severity of the Veteran's service-connected ulcer disease.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.  

The examiner must address to the extent possible what symptoms are attributable to the Veteran's service-connected ulcer disease and what symptoms are attributable to any other disabilities present, to include hepatitis C.  If it is not medically possible to do so, the examiner should clearly so state.

Thereafter, following review of the claims file, to include this REMAND, the examiner should address whether the Veteran has an additional disability, such as pernicious anemia, as a result of any VA treatment at the Oklahoma City VA Medical Center in 1999, including a failure to timely identify B-12 and folate deficiencies.  If disability has resolved, the examiner should specify the duration of the additional disability resulting from VA medical care.  If anemia is present, the examiner should provide an opinion as to its etiology and if it is a symptom of a service-connected or non-service connected disability, the examiner should so indicate.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises.  

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  The RO should review the examination report or medical opinion to ensure that it is adequate and complies with the Board's remand directives.  In the event the RO finds inadequacies in the opinion/s rendered, an addendum opinion should be sought.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Once any additional necessary development is completed, the RO should review the claims file and readjudicate the appealed claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


